DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4, and 6-22 are under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered.
Allowable Subject Matter
Claims 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 17 and 20 are allowable because they are previous claims 3 and 5 written in independent form. Those claims were allowable for reasons described in the Final Rejection 11/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Eggers modified by the truncated cone shape of Buckley does not fairly teach or suggest the claimed phase-change/pressure-induced movement of the first coolant fluid from the disc toward the truncated-cone portion.
Response to Amendment
Applicant’s amendments overcome the Drawing and claim objections of record.
Response to Arguments
Applicants argues (bottom of page 16 – top of page 17) that Eggers does not teach the limitation “…and to prevent the second coolant fluid from mixing with the first coolant fluid.” Applicant cites the second coolant fluid as the fluid leaving the bottom of condenser 206 in line 90’. This is incorrect, as it is the same fluid as the cited first coolant fluid. Per Examiner’s previous rejection, the second coolant fluid is the upward flowing air shown as arrows above fan 210. This air does not mix with the fluid in line 84’. Accordingly, Eggers teaches this new limitation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claimed terms are being interpreted under 112(f):  	movement means in claims 1 and 17 and 20 refers to a bearing1 or art-known equivalents (Spec2 page 10, lines 6–9),  	vacuum-sealing means in claim 9 refers to a combination of all of the following: a rotating seal, an external cover, and a vacuum pump or art-known equivalents (Spec, page 12, line 24 – page 13, line 9), and  	external cooling means in claims 1 and 17 and 20 refers to a second coolant fluid or art-known equivalents (Spec page 10, line 11). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggers (US 5,392,319).
Regarding claim 1, Eggers teaches (Fig. 10) an apparatus for generating neutrons, the apparatus comprising:  	a hollow casing (26’, 80’, 84’) having a central axis and configured to rotate about the central axis (col. 12, l. 33), the hollow casing comprising a wall (e.g., walls of 26’, 80’, 84’) having a central region substantially at the central 5axis and a peripheral region external to the central region, where the wall defines a cavity (e.g., the space inside 26’, 80’, 84’), and wherein the cavity is configured contain a first coolant fluid (202, 204);  	an active layer (116’) at least partially on the peripheral region external to the cavity, wherein the active layer is configured to realize a neutron-generating reaction;  	at least one particle accelerator (16’) configured direct an ion beam (22’) on the active layer to 10activate the neutron-generating reaction;  	movement means (98’) configured rotate said hollow casing about the central axis and to force the first coolant fluid to contact an internal surface of the wall at the active layer for cooling the hollow casing (coolant 202, 204 contacts the internal wall of 26’, Fig. 10, thus cooling it and cooling 116’ which the wall directly contacts);  	external cooling means (206) configured to externally cool the hollow casing, wherein the external 15cooling means comprises a second coolant fluid (see vertical arrows showing gaseous fluid cooling the outside of tubes 84’ at 208) contacting at least an external portion of the wall (206 cools tubes 84’);  	wherein the hollow casing is sealed with respect to an external environment to retain the first coolant fluid within the cavity (e.g., 26’, 80’, 84’ are sealed with respect to the environment outside of them, i.e., as shown in Fig. 10, fluid inside 26’, 80’, and 84’ does not breach its various enclosures and mix with the ambient environment external to the system 10’) and to prevent the second coolant fluid from mixing with the first coolant fluid (the fluid flowing in line 84’ does not mix with the air blowing from fan 210).
Regarding claim 12, Eggers anticipates all the elements of the parent claim and additionally teaches wherein the apparatus is configured to maintain the second coolant fluid at a lower temperature than the first coolant fluid (heated fluid rises in pipe 84’ and flows through pipes 208, the outsides of which are cooled by gaseous fluid blowing from fan 210; therefore the fluid blowing from fan 210 is necessarily cooler than the heated fluid rising in pipe 84’). 
Regarding claim 13, Eggers anticipates all the elements of the parent claim and additionally teaches wherein the first coolant fluid comprises water (“heavy water,” col. 12, l. 59).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6, 7, 8, 9, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Buckley (US 2006/0050832).
Regarding claim 2, Eggers anticipates all the elements of the parent claim and additionally teaches wherein the hollow casing extends longitudinally along the central axis between a first end and a second end (e.g., left and right), the hollow casing further comprising:  	a disc portion (116’, Fig. 10 or 261, Fig. 14) at the first end, the disc portion having an upper surface, a lower surface and an edge between the upper surface and the lower surface, wherein the upper surface, 25 the lower surface and the edge define at least in part the wall (e.g., a part on top of 26’). 
Eggers does not explicitly teach a truncated-cone shape. 
Buckley does. 
16 Buckley is in the same art area of target assemblies for irradiation and teaches (Fig. 4) a target assembly having a truncated-cone portion (“frustoconical configuration,” ¶ 31) extended along the central axis, said truncated-cone portion having a base at said second end (e.g., the right or the left) and a side wall connected to said base and connectable to the lower surface of Eggers’ disc portion, said base and said side wall defining at least in part said wall. A purpose for this teaching is, as described by Buckley (¶ 31), to “confine the target fluid and accelerate the flow of the target fluid in the region of the target cavity.” 
The combination of the cone shape of Buckley with the carriage 26’ of Eggers would have produced a rotating target carriage having a truncated cone shape, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Eggers, a person of ordinary skill would have predicted that combining Buckley’s cone shape with Eggers' hollow carriage would have produced Applicant's claimed invention of a frustoconical target carriage. The skilled person’s motivation for the combination would have been the expectation of, as described by Buckley (¶ 31), to “confine the target fluid and accelerate the flow of the target fluid in the region of the target cavity.”   

Regarding claim 4, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and this combination additionally teaches wherein the truncated-cone portion is tapered (Buckley, Fig. 4) to direct the first coolant fluid into the disc portion at the edge (as combined above, Buckley’s tapered shape will direct the fluid therein towards the target disc of Eggers, which is located on the periphery of the carriage 26’ whose shape has been modified above). The skilled artisan would have been motivated to utilize this tapered shape in order to, as described by Buckley (¶ 31), to “confine the target fluid and accelerate the flow of the target fluid in the region of the target cavity.”   

Regarding claim 6, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and Eggers additionally teaches wherein the active layer is on the disc portion near the edge (e.g., Fig. 14, active layer 276 is on disc portion 261 near the edge).

Regarding claim 7, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and Eggers additionally teaches that it comprises a seat (e.g., cavity within 261, Fig. 14) near the active layer, wherein the seat is configured to retain a sample to be irradiated.
Regarding claim 8, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and Eggers additionally teaches wherein the edge of the disc 5portion has a circumferential recess (266) defining the seat.


Regarding claim 9, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and Eggers additionally teaches:  	vacuum-sealing means (56’, 12’, 36’) fixed with respect to the hollow casing and configured to maintain vacuum between the at least one particle accelerator and at least the disc portion to realize the neutron-generating reaction.

Regarding claim 10, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and Eggers additionally teaches wherein the vacuum-sealing means comprise: 15 	at least one rotating seal (56’) configured to maintain the vacuum externally with respect to the disc portion of the hollow casing.

Regarding claim 11, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and Eggers additionally teaches wherein the central axis of the hollow casing is substantially vertical (portions within 80’ and 26’ share a substantially vertical central axis), and wherein the disc portion is above the 20truncated-cone portion (the disc portion 116’ from Fig. 10 of Eggers is on top of the carriage 26’ whose shape has been modified per above).

Regarding claim 14, the above-described combination of Eggers with Buckley teaches all the elements of the parent claim, and this combination additionally teaches wherein when the movement means (Eggers, 98’) rotates the hollow casing (26’, 80’, 84’), centrifugal force causes a liquid phase of the first coolant fluid to move from the truncated-cone portion toward the disc portion (as combined with Buckley, as the truncated-cone-shaped hollow casing 26’ of Eggers rotates, liquid phase coolant 204 follows the pictured arrows in a radially inward direction towards the center which, as combined with Buckley, would be towards the truncated-cone portion).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 defined as “A device that supports a component which rotates (a shaft), slides, or oscillates in or on it”.  A Dictionary of Mechanical Engineering. Oxford University Press. 
        2 All Specification citations herein refer to the 03/18/2021 version in the file.